
	

113 HR 5528 IH: Tax Technical Corrections Act of 2014
U.S. House of Representatives
2014-09-18
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		113th CONGRESS
		2d Session
		H. R. 5528
		IN THE HOUSE OF REPRESENTATIVES
		
			September 18, 2014
			Mr. Camp (for himself and Mr. Levin) introduced the following bill; which was referred to the Committee on Ways and Means
		
		A BILL
		To amend the Internal Revenue Code of 1986 to make technical corrections, and for other purposes.
	
	
		
			1.
			Short title; amendment of 1986 code; table of contents
			(a)Short titleThis Act may be cited as the Tax Technical Corrections Act of 2014.
			
				(b)
				Amendment of 1986 Code
				Except as otherwise expressly provided, whenever in this Act an amendment or repeal is expressed in
			 terms of an amendment to, or repeal of, a section or other provision, the
			 reference shall be considered to be made to a section or other provision
			 of the Internal Revenue Code of 1986.
			(c)Table of contentsThe table of contents of this Act is as follows:
				
					Sec. 1. Short title; amendment of 1986 code; table of contents.
					Sec. 2. Amendments relating to American Taxpayer Relief Act of 2012.
					Sec. 3. Amendment relating to Middle Class Tax Relief and Job Creation Act of 2012.
					Sec. 4. Amendment relating to FAA Modernization and Reform Act of 2012.
					Sec. 5. Amendments relating to Regulated Investment Company Modernization Act of 2010.
					Sec. 6. Amendments relating to Tax Relief, Unemployment Insurance Reauthorization, and Job Creation
			 Act of 2010.
					Sec. 7. Amendments relating to Creating Small Business Jobs Act of 2010.
					Sec. 8. Clerical amendment relating to Hiring Incentives to Restore Employment Act.
					Sec. 9. Amendments relating to American Recovery and Reinvestment Tax Act of 2009.
					Sec. 10. Amendments relating to Energy Improvement and Extension Act of 2008.
					Sec. 11. Amendments relating to Tax Extenders and Alternative Minimum Tax Relief Act of 2008.
					Sec. 12. Clerical amendments relating to Housing Assistance Tax Act of 2008.
					Sec. 13. Amendments and provision relating to Heroes Earnings Assistance and Relief Tax Act of
			 2008.
					Sec. 14. Amendments relating to Economic Stimulus Act of 2008.
					Sec. 15. Amendments relating to Tax Technical Corrections Act of 2007.
					Sec. 16. Amendment relating to Tax Relief and Health Care Act of 2006.
					Sec. 17. Amendment relating to Safe, Accountable, Flexible, Efficient Transportation Equity Act of
			 2005: A Legacy for Users.
					Sec. 18. Amendments relating to Energy Tax Incentives Act of 2005.
					Sec. 19. Amendments relating to American Jobs Creation Act of 2004.
					Sec. 20. Other clerical corrections.
					Sec. 21. Deadwood provisions.
				
			
			2.
			Amendments relating to American Taxpayer Relief Act of 2012
			(a)Amendment relating to section 101(b)Subclause (I) of section 642(b)(2)(C)(i) is amended by striking section 151(d)(3)(C)(iii) and inserting section 68(b)(1)(C).
			
				(b)
				Amendment relating to section 102
				Clause (ii) of section 911(f)(2)(B) is amended by striking described in section 1(h)(1)(B) shall be treated as a reference to such excess as determined and inserting described in section 1(h)(1)(B), and the reference in section 55(b)(3)(C)(ii) to the excess
			 described in section 1(h)(1)(C)(ii), shall each be treated as a reference
			 to each such excess as determined.
			
				(c)
				Amendments relating to section 104
				
					(1)
					Clause (ii) of section 55(d)(4)(B) is amended by inserting subparagraphs (A), (B), and (D) of before paragraph (1).
				
					(2)
					Subparagraph (C) of section 55(d)(4) is amended by striking increase and inserting increased amount.
				
				(d)
				Amendments relating to section 310
				Clause (iii) of section 6431(f)(3)(A) is amended—
				
					(1)
					by striking 2011 and inserting years after 2010, and
				
					(2)
					by striking of such allocation and inserting of any such allocation.
				
				(e)
				Amendment relating to section 331Clause (iii) of section 168(k)(4)(J) is amended by striking any taxable year and inserting its first taxable year.
			
				(f)
				Effective date
				The amendments made by this section shall take effect as if included in the provision of the
			 American Taxpayer Relief Act of 2012 to which they relate.
			
			3.
			Amendment relating to Middle Class Tax Relief and Job Creation Act of 2012
			
				(a)
				Amendment relating to section 7001
				Paragraph (1) of section 7001 of the Middle Class Tax Relief and Job Creation Act of 2012 is
			 amended by striking 201(b) and inserting 202(b).
			
				(b)
				Effective date
				The amendment made by subsection (a) shall take effect as if included in section 7001 of the Middle
			 Class Tax Relief and Job Creation Act of 2012.
			4.Amendment relating to FAA Modernization and Reform Act of 2012
			(a)Amendment relating to section 1107Section 4281 is amended to read as follows:
				
					4281.Small aircraft on nonestablished lines
						(a)In generalThe taxes imposed by sections 4261 and 4271 shall not apply to transportation by an aircraft having
			 a maximum certificated takeoff weight of 6,000 pounds or less, except when
			 such aircraft is operated on an established line or when such aircraft is
			 a jet aircraft.
						(b)Maximum certificated takeoff weightFor purposes of this section, the term maximum certificated takeoff weight means the maximum such weight contained in the type certificate or airworthiness certificate.
						(c)SightseeingFor purposes of this section, an aircraft shall not be considered as operated on an established
			 line at any time during which such aircraft is being operated on a flight
			 the sole purpose of which is sightseeing.
						(d)Jet aircraftFor purposes of this section, the term jet aircraft shall not include any aircraft which is a rotorcraft or propeller aircraft..
			(b)Effective dateThe amendment made by subsection (a) shall take effect as if included in section 1107 of the FAA
			 Modernization and Reform Act of 2012.
			
			5.
			Amendments relating to Regulated Investment Company Modernization Act of 2010
			
				(a)
				Amendments relating to section 101
				
					(1)
					Subsection (c) of section 101 of the Regulated Investment Company Modernization Act of 2010 is
			 amended—
					
						(A)
						by striking paragraph (2) in paragraph (1) and inserting paragraphs (2) and (3), and
					
						(B)
						by adding at the end the following new paragraph:
						
							
								(3)
								Excise tax
								
									(A)
									In general
									Except as provided in subparagraph (B), for purposes of section 4982 of the Internal Revenue Code
			 of 1986, paragraphs (1) and (2) shall apply by substituting the 1-year periods taken into account under subsection (b)(1)(B) of such section with respect to
			 calendar years beginning after December 31, 2010 for taxable years beginning after the date of the enactment of this Act.
								
									(B)
									Election
									A regulated investment company may elect to apply subparagraph (A) by substituting 2011 for 2010. Such election shall be made at such time and in such form and manner as the Secretary of the
			 Treasury (or the Secretary's delegate) shall prescribe.
								.
					
					(2)
					The first sentence of paragraph (2) of section 852(c) is amended—
					
						(A)
						by striking and without regard to and inserting , without regard to, and
					
						(B)
						by inserting , and without regard to any capital loss arising on the first day of the taxable year by reason of
			 clauses (ii) and (iii) of section 1212(a)(3)(A) before the period at the end.
					
				(b)
				Amendment relating to section 304
				Paragraph (1) of section 855(a) is amended by inserting on or before before.
			
				(c)
				Amendments relating to section 308
				
					(1)
					Paragraph (8) of section 852(b) is amended by redesignating subparagraph (E) as subparagraph (G)
			 and by striking subparagraphs (C) and (D) and inserting the following new
			 subparagraphs:
					
						
							(C)
							Post-October capital loss
							For purposes of this paragraph, the term post-October capital loss means—
							
								(i)
								any net capital loss attributable to the portion of the taxable year after October 31, or
							
								(ii)
								if there is no such loss—
								
									(I)
									any net long-term capital loss attributable to such portion of the taxable year, or
								
									(II)
									any net short-term capital loss attributable to such portion of the taxable year.
								
							(D)
							Late-year ordinary loss
							For purposes of this paragraph, the term late-year ordinary loss means the sum of any post-October specified loss and any post-December ordinary loss.
						
							(E)
							Post-October specified loss
							For purposes of this paragraph, the term post-October specified loss means the excess (if any) of—
							
								(i)
								the specified losses (as defined in section 4982(e)(5)(B)(ii)) attributable to the portion of the
			 taxable year after October 31, over
							
								(ii)
								the specified gains (as defined in section 4982(e)(5)(B)(i)) attributable to such portion of the
			 taxable year.
							
							(F)
							Post-December ordinary loss
							For purposes of this paragraph, the term post-December ordinary loss means the excess (if any) of—
							
								(i)
								the ordinary losses not described in subparagraph (E)(i) and attributable to the portion of the
			 taxable year after December 31, over
							
								(ii)
								the ordinary income not described in subparagraph (E)(ii) and attributable to such portion of the
			 taxable year.
							.
				
					(2)
					Subparagraph (G) of section 852(b)(8), as so redesignated, is amended by striking , (D)(i)(I), and (D)(ii)(I) and inserting and (E).
				
					(3)
					The first sentence of paragraph (2) of section 852(c), as amended by subsection (a), is amended—
					
						(A)
						by striking , and without regard to and inserting , without regard to, and
					
						(B)
						by inserting , and with such other adjustments as the Secretary may prescribe before the period at the end.
					
				(d)
				Amendments relating to section 402
				
					(1)
					Subparagraph (B) of section 4982(e)(6) is amended by inserting before the period at the end the
			 following: or which determines income by reference to the value of an item on the last day of the taxable year.
				
					(2)
					Subparagraph (A) of section 4982(e)(7) is amended by striking such company and all that follows through any net ordinary loss and inserting such company may elect to determine its ordinary income and net ordinary loss (as defined in
			 paragraph (2)(C)(ii)) for the calendar year without regard to any portion
			 of any net ordinary loss.
				
				(e)
				Clerical amendment relating to section 201
				Subparagraph (A) of section 851(d)(2) is amended by inserting of this paragraph after subparagraph (B)(i).
			
				(f)
				Effective date
				
					(1)
					In general
					Except as provided in paragraph (2), the amendments made by this section shall take effect as if
			 included in the provision of the Regulated Investment Company
			 Modernization Act of 2010 to which they relate.
				
					(2)
					Savings provision
					In the case of a regulated investment company which, before the date of the enactment of this Act,
			 elected under paragraph (8) of section 852(b) of the Internal Revenue Code
			 of 1986 (as in effect on the date of such election) for any taxable year
			 ending before such date of enactment to treat any loss as arising in the
			 following taxable year, the amendments made by paragraphs (1) and (2) of
			 subsection (c) shall not apply with respect to such election.
				
			6.
			Amendments relating to Tax Relief, Unemployment Insurance Reauthorization, and Job Creation Act of
			 2010
			
				(a)
				Amendment relating to section 103
				Clause (ii) of section 32(b)(3)(B) is amended by striking in 2010 and inserting after 2009.
			
				(b)
				Clerical amendments relating to section 302
				(1)Paragraph (1) of section 2801(a) is amended by striking (or, if greater, the highest rate of tax specified in the table applicable under section 2502(a) as
			 in effect on the date).
				(2)Subsection (f) of section 302 of the Tax Relief, Unemployment Insurance Reauthorization, and Job
			 Creation Act of 2010 is amended by striking subsection and inserting section.
				(c)Amendments relating to section 753Subparagraph (A) of section 1397B(b)(1) is amended by striking and at the end of clause (ii), by striking the period at the end of clause (iii) and inserting , and, and by adding at the end the following new clause:
				
					(iv)January 1, 2014 were substituted for January 1, 2010 each place it appears..
			
				(d)
				Effective date
				The amendments made by this section shall take effect as if included in the provisions of the Tax
			 Relief, Unemployment Insurance Reauthorization, and Job Creation Act of
			 2010 to which they relate.
			
			7.
			Amendments relating to Creating Small Business Jobs Act of 2010
			
				(a)
				Amendments relating to section 2102
				
					(1)
					Subsection (h) of section 2102 of the Creating Small Business Jobs Act of 2010 is amended by
			 inserting , and payee statements required to be furnished, after information returns required to be filed.
				
					(2)
					Paragraphs (1) and (2) of subsection (b), and subsection (c)(1)(C), of section 6722 are each
			 amended by striking the required filing date and inserting the date prescribed for furnishing such statement.
				
					(3)
					Subparagraph (B) of section 6722(c)(2) is amended by striking filed and inserting furnished.
				
				(b)
				Effective date
				The amendments made by this section shall take effect as if included in the provision of the
			 Creating Small Business Jobs Act of 2010 to which they relate.
			
			8.
			Clerical amendment relating to Hiring Incentives to Restore Employment Act
			
				(a)
				Amendment relating to section 512
				Paragraph (1) of section 512(a) of the Hiring Incentives to Restore Employment Act is amended by
			 striking after paragraph (6) and inserting after paragraph (5).
			
				(b)
				Effective date
				The amendment made by this section shall take effect as if included in the provision of the Hiring
			 Incentives to Restore Employment Act to which it relates.
			
			9.
			Amendments relating to American Recovery and Reinvestment Tax Act of 2009
			
				(a)
				Amendment relating to section 1003
				Paragraph (4) of section 24(d) is amended to read as follows:
				
					
						(4)
						Special rule for certain years
						In the case of any taxable year beginning after 2008 and before 2018, paragraph (1)(B)(i) shall be
			 applied by substituting $3,000 for $10,000.
					.
			
				(b)
				Amendment relating to section 1004
				Paragraph (3) of section 25A(i) is amended by striking Subsection (f)(1)(A) shall be applied and inserting For purposes of determining the Hope Scholarship Credit, subsection (f)(1)(A) shall be applied.
			
				(c)
				Amendments relating to section 1008
				
					(1)
					Paragraph (6) of section 164(b) is amended by striking subparagraph (E) and by redesignating
			 subparagraphs (F) and (G) as subparagraphs (E) and (F), respectively.
				
					(2)
					Subparagraphs (E) and (F) of section 164(b)(6), as so redesignated, are each amended by striking This paragraph and inserting Subsection (a)(6).
				
				(d)
				Amendment relating to section 1104
				Subparagraph (A) of section 48(d)(3) is amended by inserting or alternative minimum taxable income after includible in the gross income.
			
				(e)
				Amendments relating to section 1141
				
					(1)
					Subsection (f) of section 30D is amended—
					
						(A)
						by inserting (determined without regard to subsection (c)) before the period at the end of paragraph (1), and
					
						(B)
						by inserting (determined without regard to subsection (c)) before the period at the end of paragraph (2).
					
					(2)
					Paragraph (3) of section 30D(f) is amended by adding at the end the following: For purposes of subsection (c), property to which this paragraph applies shall be treated as of a
			 character subject to an allowance for depreciation..
				
				(f)
				Amendments relating to section 1142
				
					(1)
					Subsection (b) of section 38 is amended by striking plus at the end of paragraph (35), by redesignating paragraph (36) as paragraph (37), and by inserting
			 after paragraph (35) the following new paragraph:
					
						
							(36)
							the portion of the qualified plug-in electric vehicle credit to which section 30(c)(1) applies,
			 plus
						.
				
					(2)
					(A)
						Subsection (e) of section 30 is amended—
						
							(i)
							by inserting (determined without regard to subsection (c)) before the period at the end of paragraph (1), and
						
							(ii)
							by inserting (determined without regard to subsection (c)) before the period at the end of paragraph (2).
						
						(B)
						Paragraph (3) of section 30(e) is amended by adding at the end the following: For purposes of subsection (c), property to which this paragraph applies shall be treated as of a
			 character subject to an allowance for depreciation..
					
				(g)
				Amendment relating to section 1302
				Paragraph (3) of section 48C(b) is amended by inserting as the qualified investment after The amount which is treated.
			
				(h)
				Amendments related to section 1541
				
					(1)
					Paragraph (2) of section 853A(a) is amended by inserting (determined after the application of this section) before the comma at the end.
				
					(2)
					Subsection (a) of section 853A is amended—
					
						(A)
						by striking with respect to credits and inserting with respect to some or all of the credits, and
					
						(B)
						by inserting (determined without regard to this section and sections 54(c), 54A(c)(1), 54AA(c)(1), and 1397E(c)) after credits allowable.
					
					(3)
					Subsection (b) of section 853A is amended to read as follows:
					
						
							(b)
							Effect of election
							If the election provided in subsection (a) is in effect with respect to any credits for any taxable
			 year—
							
								(1)
								the regulated investment company—
								
									(A)
									shall not be allowed such credits,
								
									(B)
									shall include in gross income (as interest) for such taxable year the amount which would have been
			 so included with respect to such credits had the application of this
			 section not been elected,
								
									(C)
									shall include in earnings and profits the amount so included in gross income, and
								
									(D)
									shall be treated as making one or more distributions of money with respect to its stock equal to
			 the amount of such credits on the date or dates (on or after the
			 applicable date for any such credit) during such taxable year (or
			 following the close of the taxable year pursuant to section 855) selected
			 by the company, and
								
								(2)
								each shareholder of such investment company shall—
								
									(A)
									be treated as receiving such shareholder’s proportionate share of any distribution of money which
			 is treated as made by such investment company under paragraph (1)(D), and
								
									(B)
									be allowed credits against the tax imposed by this chapter equal to the amount of such
			 distribution, subject to the provisions of this title applicable to the
			 credit involved.
								.
				
					(4)
					Subsection (c) of section 853A is amended to read as follows:
					
						
							(c)
							Notice to shareholders
							The amount treated as a distribution of money received by a shareholder under subsection (b)(2)(A)
			 (and as credits allowed to such shareholder under subsection (b)(2)(B))
			 shall not exceed the amount so reported by the regulated investment
			 company in a written statement furnished to such shareholder.
						.
				
					(5)
					Clause (ii) of section 853A(e)(1)(A) is amended by inserting other than a qualified bond described in section 54AA(g) after as defined in section 54AA(d)).
				
				(i)
				Amendments relating to section 2202
				
					(1)
					Subparagraph (A) of section 2202(b)(1) of division B of the American Recovery and Reinvestment Act
			 of 2009 is amended by inserting political subdivision of a State, after any State,.
				
					(2)
					Section 2202 of division B of the American Recovery and Reinvestment Act of 2009 is amended by
			 adding at the end the following new subsection:
					
						
							(e)
							Treatment of Possessions
							
								(1)
								Payments to mirror code possessions
								The Secretary of the Treasury shall pay to each possession of the United States with a mirror code
			 tax system amounts equal to the loss to that possession by reason of
			 credits allowed under subsection (a) with respect to taxable years
			 beginning in 2009. Such amounts shall be determined by the Secretary of
			 the Treasury based on information provided by the government of the
			 respective possession.
							
								(2)
								Coordination with credit allowed against united states income taxes
								No credit shall be allowed against United States income taxes for any taxable year under this
			 section to any person to whom a credit is allowed against taxes imposed by
			 the possession by reason of the credit allowed under subsection (a) for
			 such taxable year.
							
								(3)
								Definitions and special rules
								
									(A)
									Possession of the united states
									For purposes of this subsection, the term possession of the United States includes the Commonwealth of the Northern Mariana Islands.
								
									(B)
									Mirror code tax system
									For purposes of this subsection, the term mirror code tax system means, with respect to any possession of the United States, the income tax system of such
			 possession if the income tax liability of the residents of such possession
			 under such system is determined by reference to the income tax laws of the
			 United States as if such possession were the United States.
								
									(C)
									Treatment of payments
									For purposes of section 1324(b)(2) of title 31, United States Code, the payments under this
			 subsection shall be treated in the same manner as a refund due from the
			 credit allowed under section 36A of the Internal Revenue Code of 1986 (as
			 added by this Act).
								.
				
				(j)
				Clerical amendments
				
					(1)
					Amendment relating to section 1131
					Paragraph (2) of section 45Q(d) is amended by striking Administrator of the Environmental Protection Agency and all that follows through shall establish and inserting Administrator of the Environmental Protection Agency, the Secretary of Energy, and the Secretary of
			 the Interior, shall establish.
				
					(2)
					Amendment relating to section 1141
					Paragraph (37) of section 1016(a) is amended by striking section 30D(e)(4) and inserting section 30D(f)(1).
				
					(3)
					Amendment relating to section 3001
					Subparagraph (A) of section 3001(a)(14) of the American Recovery and Reinvestment Act of 2009 is
			 amended by striking is amended by redesignating paragraph (9) as paragraph (10) and inserting , as amended by this Act, is amended by redesignating paragraphs (9) and (10) as paragraphs (10)
			 and (11), respectively,.
				
				(k)
				Effective date
				The amendments made by this section shall take effect as if included in the provisions of the
			 American Recovery and Reinvestment Tax Act of 2009 to which they relate.
			
			10.
			Amendments relating to Energy Improvement and Extension Act of 2008
			
				(a)
				Amendment relating to section 108
				Subparagraph (E) of section 45K(g)(2) is amended to read as follows:
				
					
						(E)
						Coordination with section 45
						No credit shall be allowed with respect to any coke or coke gas which is produced using steel
			 industry fuel (as defined in section 45(c)(7)) as feedstock if a credit is
			 allowed to any taxpayer under section 45 with respect to the production of
			 such steel industry fuel.
					.
			
				(b)
				Amendment relating to section 113
				Paragraph (1) of section 113(b) of the Energy Improvement and Extension Act of 2008 is amended by
			 adding at the end the following new subparagraph:
				
					
						(F)
						Trust Fund
						The term Trust Fund means the Black Lung Disability Trust Fund established under section 9501 of the Internal Revenue
			 Code of 1986.
					.
			
				(c)
				Amendments relating to section 306
				
					(1)
					Clause (ii) of section 168(i)(18)(A) is amended by striking 10 years and inserting 16 years.
				
					(2)
					Clause (ii) of section 168(i)(19)(A) is amended by striking 10 years and inserting 16 years.
				
				(d)
				Amendment relating to section 308
				Clause (i) of section 168(m)(2)(B) is amended by striking section 168(k) and inserting subsection (k) (determined without regard to paragraph (4) thereof).
			
				(e)
				Amendment relating to section 402
				Subparagraph (A) of section 907(f)(4) is amended by striking this subsection shall be applied and all that follows through the period at the end and inserting the following: this subsection, as in effect on the day before the date of the enactment of the Energy Improvement
			 and Extension Act of 2008, shall apply to unused oil and gas extraction
			 taxes carried from such unused credit year to a taxable year beginning
			 after December 31, 2008..
			
				(f)
				Amendments relating to section 403
				
					(1)
					Subsection (c) of section 1012 is amended—
					
						(A)
						by striking funds in the heading for paragraph (2) and inserting regulated investment companies,
					
						(B)
						by striking fund in the heading for paragraph (2)(B), and
					
						(C)
						by striking fund each place it appears in paragraph (2) and inserting regulated investment company.
					
					(2)
					Paragraph (1) of section 1012(d) is amended—
					
						(A)
						by striking December 31, 2010 and inserting December 31, 2011, and
					
						(B)
						by striking an open-end fund and inserting a regulated investment company.
					
					(3)
					Paragraph (3) of section 1012(d) is amended to read as follows:
					
						
							(3)
							Separate accounts; election for treatment as single account
							
								(A)
								In general
								Rules similar to the rules of subsection (c)(2) shall apply for purposes of this subsection.
							
								(B)
								Average basis method
								Notwithstanding paragraph (1), in the case of an election under rules similar to the rules of
			 subsection (c)(2)(B) with respect to stock held in connection with a
			 dividend reinvestment plan, the average basis method is permissible with
			 respect to all such stock without regard to the date of the acquisition of
			 such stock.
							.
				
					(4)
					Subsection (g) of section 6045 is amended by adding at the end the following new paragraph:
					
						
							(6)
							Special rule for certain stock held in connection with dividend reinvestment plan
							For purposes of this subsection, stock acquired before January 1, 2012, in connection with a
			 dividend reinvestment plan shall be treated as stock described in clause
			 (ii) of paragraph (3)(C) (unless the broker with respect to such stock
			 elects not to have this paragraph apply with respect to such stock).
						.
				
				(g)
				Clerical amendments
				(1)Amendment relating to section 108Paragraph (2) of section 45(b) is amended by striking $3 amount and inserting $2 amount.
				
					(2)
					Amendment relating to section 306
					Paragraph (5) of section 168(b) is amended by striking (2)(C) and inserting (2)(D).
				
				(h)
				Effective date
				The amendments made by this section shall take effect as if included in the provisions of the
			 Energy Improvement and Extension Act of 2008 to which they relate.
			
			11.
			Amendments relating to Tax Extenders and Alternative Minimum Tax Relief Act of 2008
			
				(a)
				Amendment relating to section 208
				Subsection (b) of section 208 of the Tax Extenders and Alternative Minimum Tax Relief Act of 2008
			 is amended to read as follows:
				
					
						(b)
						Effective date
						
							(1)
							In general
							The amendment made by subsection (a) shall take effect on January 1, 2008. Notwithstanding the
			 preceding sentence, such amendment shall not apply with respect to the
			 withholding requirement under section 1445 of the Internal Revenue Code of
			 1986 for any payment made before October 4, 2008.
						
							(2)
							Amounts withheld on or before date of enactment
							In the case of a regulated investment company—
							
								(A)
								which makes a distribution after December 31, 2007, and before October 4, 2008, and
							
								(B)
								which would (but for the second sentence of paragraph (1)) have been required to withhold with
			 respect to such distribution under section 1445 of such Code,
							such investment company shall not be liable to any person to whom such distribution was made for
			 any amount so withheld and paid over to the Secretary of the Treasury..
			
				(b)
				Amendments relating to section 305
				Paragraphs (7)(B) and (8)(D) of section 168(e) are each amended by inserting which is not qualified leasehold improvement property after Property described in this paragraph.
			
				(c)
				Clerical amendments
				
					(1)
					Amendments relating to section 706
					
						(A)
						Paragraph (2) of section 1033(h) is amended by inserting is before compulsorily.
					
						(B)
						Subclause (II) of section 172(b)(1)(F)(ii) is amended by striking subsection (h)(3)(C)(i) and inserting section 165(h)(3)(C)(i).
					
						(C)
						The heading for paragraph (1) of section 165(h) is amended by striking $100 and inserting Dollar.
					
					(2)
					Amendment relating to section 709
					Subsection (k) of section 143 is amended by redesignating the second paragraph (12) (relating to
			 special rules for residences destroyed in Federally declared disasters) as
			 paragraph (13).
				
					(3)
					Amendment relating to section 712
					Section 712 of the Tax Extenders and Alternative Minimum Tax Relief Act of 2008 is amended by
			 striking section 702(c)(1)(A) and inserting section 702(b)(1)(A).
				
				(d)
				Effective date
				The amendments made by this section shall take effect as if included in the provisions of the Tax
			 Extenders and Alternative Minimum Tax Relief Act of 2008 to which they
			 relate.
			
			12.
			Clerical amendments relating to Housing Assistance Tax Act of 2008
			
				(a)
				Amendment relating to section 3002
				Paragraph (1) of section 42(b) is amended by striking For purposes of this section, the term and inserting the following:
				
					For purposes of this section—
						(A)
						In general
						The term
					.
			
				(b)
				Amendment relating to section 3081
				Clause (iv) of section 168(k)(4)(E) is amended by striking adjusted minimum tax and inserting adjusted net minimum tax.
			
				(c)
				Amendment relating to section 3092
				Subsection (b) of section 121 is amended by redesignating the second paragraph (4) (relating to
			 exclusion of gain allocated to nonqualified use) as paragraph (5).
			
				(d)
				Effective date
				The amendments made by this section shall take effect as if included in the provisions of the
			 Housing Assistance Tax Act of 2008 to which they relate.
			
			13.
			Amendments and provision relating to Heroes Earnings Assistance and Relief Tax Act of 2008
			
				(a)
				Amendment relating to section 106
				Paragraph (2) of section 106(c) of the Heroes Earnings Assistance and Relief Tax Act of 2008 is
			 amended by striking substituting for and inserting substituting June 17, 2008 for.
			
				(b)
				Amendment relating to section 114
				Paragraph (1) of section 125(h) is amended by inserting (and shall not fail to be treated as an accident or health plan) before merely.
			
				(c)
				Clerical amendments
				
					(1)
					Amendment relating to section 110
					Subparagraph (B) of section 121(d)(12) is amended by inserting of paragraph (9) after and (D).
				
					(2)
					Amendment relating to section 301
					Paragraph (2) of section 877(e) is amended by striking subparagraph (A) or (B) of.
				
				(d)
				Effective date
				The amendments made by this section shall take effect as if included in the provisions of the
			 Heroes Earnings Assistance and Relief Tax Act of 2008 to which they
			 relate.
			
			14.
			Amendments relating to Economic Stimulus Act of 2008
			
				(a)
				Amendments relating to section 101
				Paragraph (2) of section 6213(g) is amended—
				
					(1)
					by striking 32, or 6428 in subparagraph (L) and inserting or 32, and
				
					(2)
					by striking and at the end of subparagraph (O), by striking the period at the end of subparagraph (P) and
			 inserting , and, and by inserting after subparagraph (P) the following new subparagraph:
					
						
							(Q)
							an omission of a correct valid identification number required under section 6428(h) (relating to
			 2008 recovery rebates for individuals) to be included on a return.
						.
				
				(b)
				Clerical amendment relating to section 103
				Subclause (IV) of section 168(k)(2)(B)(i) is amended by striking clauses also apply and inserting clause also applies.
			
				(c)
				Effective date
				The amendments made by this section shall take effect as if included in the provisions of the
			 Economic Stimulus Act of 2008 to which they relate.
			
			15.
			Amendments relating to Tax Technical Corrections Act of 2007
			
				(a)
				Amendment relating to section 4(c)
				Paragraph (1) of section 911(f) is amended by adding at the end the following flush sentence:
				
					For purposes of this paragraph, the amount excluded under subsection (a) shall be reduced by the
			 aggregate amount of any deductions or exclusions disallowed under
			 subsection (d)(6) with respect to such excluded amount..
			
				(b)
				Clerical amendment relating to section 11(g)
				Clause (iv) of section 56(g)(4)(C) is amended by striking a cooperative described in section 927(a)(4) and inserting an organization to which part I of subchapter T (relating to tax treatment of cooperatives) applies
			 which is engaged in the marketing of agricultural or horticultural
			 products.
			
				(c)
				Effective date
				The amendments made by this section shall take effect as if included in the provisions of the Tax
			 Technical Corrections Act of 2007 to which they relate.
			
			16.
			Amendment relating to Tax Relief and Health Care Act of 2006
			
				(a)
				Amendment relating to section 105
				Subparagraph (B) of section 45A(b)(1) is amended by adding at the end the following: If any portion of wages are taken into account under subsection (e)(1)(A) of section 51, the
			 preceding sentence shall be applied by substituting 2-year period for 1-year period..
			
				(b)
				Effective date
				The amendment made by this section shall take effect as if included in the provision of the Tax
			 Relief and Health Care Act of 2006 to which it relates.
			
			17.
			Amendment relating to Safe, Accountable, Flexible, Efficient Transportation Equity Act of 2005: A
			 Legacy for Users
			
				(a)
				Amendment relating to section 11161
				Paragraph (1) of section 9503(b) is amended by inserting before the period at the end the
			 following: and taxes received under section 4081 shall be determined without regard to tax receipts
			 attributable to the rate specified in section 4081(a)(2)(C).
			
				(b)
				Effective date
				The amendment made by this section shall take effect as if included in the provision of the Safe,
			 Accountable, Flexible, Efficient Transportation Equity Act of 2005: A
			 Legacy for Users to which it relates.
			
			18.
			Amendments relating to Energy Tax Incentives Act of 2005
			
				(a)
				Amendment relating to section 1341
				Subparagraph (B) of section 30B(h)(5) is amended by inserting (determined without regard to subsection (g)) before the period at the end.
			
				(b)
				Amendment relating to section 1342
				Paragraph (1) of section 30C(e) is amended to read as follows:
				
					
						(1)
						Reduction in basis
						For purposes of this subtitle, the basis of any property for which a credit is allowable under
			 subsection (a) shall be reduced by the amount of such credit so allowed
			 (determined without regard to subsection (d)).
					.
			
				(c)
				Effective date
				The amendments made by this section shall take effect as if included in the provision of the Energy
			 Tax Incentives Act of 2005 to which it relates.
			
			19.
			Amendments relating to American Jobs Creation Act of 2004
			
				(a)
				Amendment relating to section 101
				Subsection (d) of section 101 of the American Jobs Creation Act of 2004 is amended by adding at the
			 end the following new paragraph:
				
					
						(3)
						Coordination with section 199
						This subsection shall be applied without regard to any deduction allowable under section 199.
					.
			
				(b)
				Amendments relating to section 102
				Paragraph (3) of section 199(b) is amended—
				
					(1)
					by inserting of a short taxable year or after in cases, and
				
					(2)
					by striking and dispositions and inserting , dispositions, and short taxable years.
				
				(c)
				Clerical amendment relating to section 413
				Paragraph (7) of section 904(h) is amended by striking as ordinary income under section 1246 or.
			
				(d)
				Effective date
				The amendments made by this section shall take effect as if included in the provision of the
			 American Jobs Creation Act of 2004 to which they relate.
			
			20.
			Other clerical corrections
			
				(a)
				Paragraph (8) of section 30B(h) is amended by striking vehicle)., except that and inserting vehicle), except that.
			
				(b)
				Subparagraph (A) of section 38(c)(2) is amended by striking credit credit and inserting credit.
			
				(c)
				Section 46 is amended by adding a comma at the end of paragraph (4).
			
				(d)
				Subparagraph (E) of section 50(a)(2) is amended by inserting , 48A(b)(3), 48B(b)(3), 48C(b)(2), or 48D(b)(4) after under section 48(b).
			
				(e)
				Clause (i) of section 54A(d)(2)(A) is amended by striking 100 percent or more and inserting 100 percent.
			
				(f)
				Paragraph (2) of section 125(b) is amended by striking statutory nontaxable benefits each place it appears and inserting qualified benefits.
			
				(g)
				Paragraph (2) of section 125(h) is amended by striking means, any and inserting means any.
			
				(h)
				Subparagraph (F) of section 163(h)(4) is amended by striking Veterans Administration or the Rural Housing Administration and inserting Department of Veterans Affairs or the Rural Housing Service.
			
				(i)
				Subsection (a) of section 249 is amended by striking 1563(a)(1) and inserting 1563(a)(1)).
			
				(j)
				Paragraphs (8) and (10) of section 280F(d) are each amended by striking subsection (a)(2) and inserting subsection (a)(1).
			
				(k)
				Clause (iii) of section 402A(c)(4)(E) is amended by striking 403(b)(7)(A)(i) and inserting 403(b)(7)(A)(ii).
			(l)Section 527 is amended—
				(1)by striking (2 U.S.C. 432(e)) in subsection (h)(2)(A)(i) and inserting (52 U.S.C. 30102(e)), and
				(2)by striking (2 U.S.C. 431 et seq.) in subsections (i)(6) and (j)(5)(A) and inserting (52 U.S.C. 30101 et seq.).
				
				(m)
				Subsection (b) of section 858 is amended by striking 857(b)(8) and inserting 857(b)(9).
			
				(n)
				Subparagraph (A) of section 1012(c)(2) is amended by striking section 1012 and inserting this section.
			
				(o)
				The heading for section 1394(f) is amended by striking designated under section 1391(g).
			
				(p)
				Paragraphs (1) and (2)(A) of section 1394(f) are each amended by striking a new empowerment zone facility bond and inserting an empowerment zone facility bond.
			(q)Clause (i) of section 1400N(c)(3)(A) is amended by striking section 42(d)(5)(C)(iii) and inserting section 42(d)(5)(B)(iii).
			
				(r)
				Subsections (e)(3)(B) and (f)(7)(B) of section 4943 are each amended by striking January 1, 1970 and inserting January 1, 1971.
			
				(s)
				Paragraph (2) of section 4982(f) is amended by adding a comma at the end.
			
				(t)
				Paragraph (3) of section 6011(e) is amended by striking shall require than and inserting shall require that.
			
				(u)
				Subsection (b) of section 6072 is amended by striking 6011(e)(2) and inserting 6011(c)(2).
			
				(v)
				Subsection (d) of section 6104 is amended by redesignating the second paragraph (6) (relating to
			 disclosure of reports by the Internal Revenue Service) and third paragraph
			 (6)
			 (relating to application to nonexempt charitable trusts and nonexempt
			 private foundations) as paragraphs (7) and (8), respectively.
			
				(w)
				Subsection (c) of section 6662A is amended by striking section 6664(d)(2)(A) and inserting section 6664(d)(3)(A).
			
				(x)
				Subparagraph (FF) of section 6724(d)(2) is amended by striking section 6050W(c) and inserting section 6050W(f).
			(y)Subsection (a) of section 9035 is amended by striking section 320(b)(1)(A) and inserting 315(b)(1)(A).
			
				(z)
				Section 9802 is amended by redesignating the second subsection (f) (relating to genetic information
			 of a fetus or embryo) as subsection (g).
			
				(aa)
				Paragraph (3) of section 13(e) of the Worker, Homeownership, and Business Assistance Act of 2009 is
			 amended by striking subsection (d) and inserting subsection (c).
			
			21.
			Deadwood provisions
			
				(a)
				In general
				
					(1)
					Adjustments in tax tables so that inflation will not result in tax increases
					Paragraph (7) of section 1(f) is amended to read as follows:
					
						
							(7)
							Special rule for certain brackets
							In prescribing tables under paragraph (1) which apply to taxable years beginning in a calendar year
			 after 1994, the cost-of-living adjustment used in making adjustments to
			 the dollar amounts at which the 36 percent rate bracket begins or at which
			 the 39.6 percent rate bracket begins shall be determined under paragraph
			 (3) by substituting 1993 for 1992.
						.
				
					(2)
					Certain plug-in electric vehicles
					
						(A)
						Subpart B of part IV of subchapter A of chapter 1 is amended by striking section 30 (and by
			 striking the item relating to such section in the table of sections for
			 such subpart).
					(B)Subsection (b) of section 38, as amended by section 9(f)(1) of this Act, is amended by inserting plus at the end of paragraph (35), by striking paragraph (36), and by redesignating paragraph (37) as
			 paragraph (36).
					(C)Subclause (VI) of section 48C(c)(1)(A)(i) is amended by striking , qualified plug-in electric vehicles (as defined by section 30(d)),.
					
						(D)
						Section 1016(a) is amended by striking paragraph (25).
					
						(E)
						Section 6501(m) is amended by striking section 30(e)(6),.
					
					(3)
					Earned income credit
					(A)Paragraph (1) of section 32(b) is amended—
						
							(i)
							by striking subparagraphs (B) and (C), and
						
							(ii)
							by striking (a) In general.—In the case of taxable years beginning after 1995: in subparagraph (A) and moving the table 2 ems to the left.
						(B)Subparagraph (B) of section 32(b)(2) is amended by striking increased by and all that follows and inserting increased by $3,000..
					(4)First-time homebuyer creditSection 6213(g)(2), as amended by section 14(a)(2), is amended by striking subparagraph (P).
				
					(5)
					Making work pay credit
					
						(A)
						Subpart C of part IV of subchapter A of chapter 1 is amended by striking section 36A (and by
			 striking the item relating to such section in the table of sections for
			 such subpart).
					
						(B)
						Subparagraph (A) of section 6211(b)(4) is amended by striking , 36A.
					
						(C)
						Section 6213(g)(2) is amended by striking subparagraph (N).
					
					(6)
					General business credits
					Subsection (d) of section 38 is amended by striking paragraph (3).
				
					(7)
					Low-income housing credit
					Subclause (I) of section 42(h)(3)(C)(ii) is amended by striking ($1.50 for 2001).
				
					(8)
					Minimum tax credit
					
						(A)
						(i)
							Section 53 is amended by striking subsections (e) and (f).
						(ii)The amendment made by clause (i) striking subsection (f) of section 53 of the Internal Revenue Code
			 of 1986 shall not be construed to allow any tax abated by reason of
			 section 53(f)(1) of such Code (as in effect before such amendment) to be
			 included in the amount determined under section 53(b)(1) of such Code.
						
						(B)
						Paragraph (4) of section 6211(b)(4) is amended by striking , 53(e).
					
					(9)
					Adjustments based on adjusted current earnings
					Clause (ii) of section 56(g)(4)(F) is amended by striking In the case of any taxable year beginning after December 31, 1992, clause and inserting Clause.
				
					(10)
					Items of tax preference; depletion
					Paragraph (1) of section 57(a) is amended by striking Effective with respect to taxable years beginning after December 31, 1992, this and inserting This.
				
					(11)
					Intangible drilling costs
					
						(A)
						Clause (i) of section 57(a)(2)(E) is amended by striking In the case of any taxable year beginning after December 31, 1992, this and inserting This.
					
						(B)
						Clause (ii) of section 57(a)(2)(E) is amended by striking (30 percent in the case of taxable years beginning in 1993).
					
					(12)
					Environmental tax
					
						(A)
						Subchapter A of chapter 1 is amended by striking part VII (and by striking the item relating to
			 such part in the table of parts for such subchapter).
					
						(B)
						Paragraph (2) of section 26(b) is amended by striking subparagraph (B).
					(C)Section 30A(c) is amended by striking paragraph (1) and by redesignating paragraphs (2), (3), and
			 (4) as paragraphs (1), (2), and (3), respectively.
					
						(D)
						Subsection (a) of section 164 is amended by striking paragraph (5).
					(E)Section 275(a) is amended by striking the last sentence.
					(F)Section 882(a)(1) is amended by striking , 59A.
					(G)Section 936(a)(3) is amended by striking subparagraph (A) and by redesignating subparagraphs (B),
			 (C), and (D) as subparagraphs (A), (B), and (C), respectively.
					(H)Section 1561(a) is amended—
						(i)by inserting and at the end of paragraph (2), by striking , and at the end of paragraph (3) and inserting a period, and by striking paragraph (4), and
						(ii)by striking , the amount specified in paragraph (3), and the amount specified in paragraph (4) and inserting and the amount specified in paragraph (3).
						(I)Section 4611(e) is amended—
						(i)by striking section 59A, this section, in paragraph (2)(B) and inserting this section, and
						(ii)in paragraph (3)(A)—
							(I)by striking section 59A, , and
							(II)by striking the comma after rate).
							(J)Section 6425(c)(1)(A) is amended by inserting plus at end of clause (i), by striking plus and inserting over at the end of clause (ii), and by striking clause (iii).
					(K)Section 6655 is amended—
						(i)in subsection (e)(2)(A)(i) and (e)(2)(B)(i), by striking taxable income, alternative minimum taxable income, and modified alternative minimum taxable income and inserting taxable income and alternative minimum taxable income,
						(ii)in subsection (e)(2)(B), by striking clause (iii), and
						(iii)in subsection (g)(1)(A), by inserting plus at the end of clause (ii), by striking clause (iii), and by redesignating clause (iv) as clause
			 (iii).
						(L)Section 9507(b)(1) is amended by striking 59A,.
					
					(13)
					Standard deduction
					
						(A)
						So much of paragraph (1) of section 63(c) as follows the sum of— is amended to read as follows:
						
							
								(A)
								the basic standard deduction, and
							
								(B)
								the additional standard deduction.
							.
					
						(B)
						Subsection (e) of section 63 is amended by striking paragraphs (7), (8), and (9).
					
					(14)
					Annuities; certain proceeds of endowment and life insurance contracts
					Section 72 is amended—
					
						(A)
						in subsection (c)(4), by striking ; except that if such date was before January 1, 1954, then the annuity starting date is January 1,
			 1954, and
					
						(B)
						in subsection (g)(3), by striking January 1, 1954, or and , whichever is later.
					
					(15)
					Unemployment compensation
					Section 85 is amended by striking subsection (c).
				
					(16)
					Accident and health plans
					Section 105(f) is amended by striking or (d).
				
					(17)
					Flexible spending arrangements
					Section 106(c)(1) is amended by striking Effective on and after January 1, 1997, gross and inserting Gross.
				
					(18)
					Certain combat zone compensation of members of the armed forces
					Subsection (c) of section 112 is amended—
					
						(A)
						by striking (after June 24, 1950) in paragraph (2), and
					
						(B)
						by striking such zone; and all that follows in paragraph (3) and inserting such zone..
					
					(19)
					Legal service plans
					
						(A)
						Part III of subchapter B of chapter 1 is amended by striking section 120 (and by striking the item
			 relating to such section in the table of sections for such subpart).
					
						(B)
						(i)
							Section 414(n)(3)(C) is amended by striking 120,.
						
							(ii)
							Section 414(t)(2) is amended by striking 120,.
						
							(iii)
							Section 501(c) is amended by striking paragraph (20).
						
							(iv)
							Section 3121(a) is amended by striking paragraph (17).
						
							(v)
							Section 3231(e) is amended by striking paragraph (7).
						
							(vi)
							Section 3306(b) is amended by striking paragraph (12).
						
							(vii)
							Section 6039D(d)(1) is amended by striking 120,.
						
							(viii)
							Section 209(a)(14) of the Social Security Act is amended—
							
								(I)
								by striking subparagraph (B), and
							
								(II)
								by striking (14)(A) and inserting (14).
							
					(20)
					Principal residenceSection 121(b)(3) is amended—
					
						(A)
						by striking subparagraph (B), and
					
						(B)
						in subparagraph (A), by striking (A) In general.— and moving the text 2 ems to the left.
					
					(21)
					Certain reduced uniformed services retirement pay
					Section 122(b)(1) is amended by striking after December 31, 1965,.
				
					(22)
					Great plains conservation program
					Section 126(a) is amended by striking paragraph (6) and by redesignating paragraphs (7), (8), (9),
			 and (10) as paragraphs (6), (7), (8), and (9), respectively.
				(23)Benefits provided to volunteer firefighters and emergency medical responders
					(A)Part III of subchapter B of chapter 1 is amended by striking section 139B (and by striking the item
			 relating to such section in the table of sections for such part).
					(B)Section 3121(a) is amended—
						(i)by adding or at the end of paragraph (21),
						(ii)by striking ; or at the end of paragraph (22) and inserting a period, and
						(iii)by striking paragraph (23).
						(C)Section 3306(b) is amended—
						(i)by adding or at the end of paragraph (18),
						(ii)by striking ; or at the end of paragraph (19) and inserting a period, and
						(iii)by striking paragraph (20).
						(D)Section 3401(a) is amended—
						(i)by adding or at the end of paragraph (21),
						(ii)by striking ; or at the end of paragraph (22) and inserting a period, and
						(iii)by striking paragraph (23).
						
					(24)
					Treble damage payments under the antitrust law
					Section 162(g) is amended by striking the last sentence.
				(25)State legislators’ travel expenses away from homeParagraph (4) of section 162(h) is amended by striking For taxable years beginning after December 31, 1980, this and inserting This.
				
					(26)
					Interest
					
						(A)
						Section 163 is amended—
						
							(i)
							by striking paragraph (6) of subsection (d), and
						
							(ii)
							by striking paragraph (5) of subsection (h).
						
						(B)
						Section 56(b)(1)(C) is amended by striking clause (ii) and by redesignating clauses (iii), (iv),
			 and (v) as clauses (ii), (iii), and (iv), respectively.
					
					(27)
					Qualified motor vehicle taxes
					Section 164, as amended by section 9(c) of this Act, is amended by striking subsections (a)(6) and
			 (b)(6).
				
					(28)
					Disaster losses
					(A)Subsection (h) of section 165 is amended by striking paragraph (3) and by redesignating paragraphs
			 (4) and (5) as paragraphs (3) and (4), respectively.
					(B)Paragraph (3) of section 165(h), as so redesignated, is amended by striking paragraphs (2) and (3) and inserting paragraph (2).
					(C)Subsection (i) of section 165 is amended—
						(i)in paragraph (1)—
							(I)by striking (as defined by clause (ii) of subsection (h)(3)(C)), and
							(II)by striking (as defined by clause (i) of such subsection),
							(ii)by striking (as defined by subsection (h)(3)(C)(i) in paragraph (4), and
						(iii)by adding at the end the following new paragraph:
							
								(5)Federally declared disastersFor purposes of this subsection—
									(A)In generalThe term Federally declared disaster means any disaster subsequently determined by the President of the United States to warrant
			 assistance by the Federal Government under the Robert T. Stafford Disaster
			 Relief and Emergency Assistance Act.
									(B)Disaster areaThe term disaster area means the area so determined to warrant such assistance..
						(D)Section 1033(h)(3) is amended by striking section 165(h)(3)(C) and inserting section 165(i)(5).
					
					(29)
					Charitable, etc., contributions and gifts
					Section 170 is amended—
					
						(A)
						by striking paragraph (3) of subsection (b),
					
						(B)
						by striking paragraph (6) of subsection (e), and
					
						(C)
						by striking subsection (k).
					
					(30)
					Amortizable bond premium
					
						(A)
						Subparagraph (B) of section 171(b)(1) is amended to read as follows:
						
							
								(B)
								(i)
									with reference to the amount payable on maturity (or if it results in a smaller amortizable bond
			 premium attributable to the period before the call date, with reference to
			 the amount payable on the earlier call date), in the case of a bond
			 described in subsection (a)(1), and
								
									(ii)
									with reference to the amount payable on maturity or on an earlier call date, in the case of a bond
			 described in subsection (a)(2).
								.
					
						(B)
						Paragraphs (2) and (3)(B) of section 171(b) are each amended by striking paragraph (1)(B)(ii) and inserting paragraph (1)(B)(i).
					
					(31)
					Net operating loss carrybacks, carryovers, and carryforwards
					
						(A)
						Section 172, as amended by section 11(c)(1)(B) of this Act, is amended—
						
							(i)
							by striking subparagraphs (D), (H), (I), and (J) of subsection (b)(1) and by redesignating
			 subparagraphs (E), (F), and (G) as subparagraphs (D), (E), and (F),
			 respectively, and
						
							(ii)
							by striking subsections (g) and (j) and by redesignating subsections (h), (i), and (k) as
			 subsections (g), (h), and (i), respectively.
						(B)Each of the following provisions of section 172 (as amended by section 11(c)(1)(B) and as
			 redesignated by subparagraph (A)) are amended as follows:
						(i)By striking ending after August 2, 1989 in subsection (b)(1)(D)(i)(II).
						(ii)By striking subsection (h) in subsection (b)(1)(D)(ii) and inserting subsection (g).
						(iii)By striking section 165(h)(3)(C)(i) in subsection (b)(1)(E)(ii)(II) and inserting section 165(i)(5).
						(iv)By striking subsection (i) and all that follows in the last sentence of subsection (b)(1)(E)(ii) and inserting subsection (h))..
						(v)By striking subsection (i) in subsection (b)(1)(F) and inserting subsection (h).
						
							(vi)
							By striking subparagraph (F) of paragraph (2) of subsection (g).
						(vii)By striking subsection (b)(1)(E) each place it appears in subsection (g)(4) and inserting subsection (b)(1)(D).
						(viii)By striking the last sentence of subsection (h)(1).
						(ix)By striking subsection (b)(1)(G) each place it appears in subsection (h)(3) and inserting subsection (b)(1)(F).
						(C)Paragraph (5) of section 382(l) is amended by striking subparagraph (F) and by redesignating
			 subparagraphs (G) and (H) as subparagraphs (F) and (G), respectively.
					
					(32)
					Research and experimental expenditures
					Subparagraph (A) of section 174(a)(2) is amended to read as follows:
					
						
							(I)
							Without consent
							A taxpayer may, without the consent of the Secretary, adopt the method provided in this subsection
			 for his first taxable year for which expenditures described in paragraph
			 (1) are paid or incurred.
						.
				
					(33)
					Amortization of certain research and experimental expenditures
					Paragraph (2) of section 174(b) is amended by striking beginning after December 31, 1953.
				
					(34)
					Soil and water conservation expenditures
					Paragraph (1) of section 175(d) is amended to read as follows:
					
						
							(1)
							Without consent
							A taxpayer may, without the consent of the Secretary, adopt the method provided in this section for
			 the taxpayer’s first taxable year for which expenditures described in
			 subsection (a) are paid or incurred.
						.
				
					(35)
					Clean-fuel vehicles
					
						(A)
						Part VI of subchapter A of chapter 1 is amended by striking section 179A (and by striking the item
			 relating to such section in the table of sections for such part).
					(B)Section 30C(e) is amended by adding at the end the following:
						
							(7)ReferenceFor purposes of this section, any reference to section 179A shall be treated as a reference to such
			 section as in effect immediately before its repeal..
					
						(C)
						Section 62(a) is amended by striking paragraph (14).
					(D)Section 263(a)(1) is amended by striking subparagraph (H).
					
						(E)
						Section 280F(a)(1) is amended by striking subparagraph (C).
					
						(F)
						Section 312(k)(3) is amended by striking 179A, each place it appears.
					
						(G)
						Section 1016(a) is amended by striking paragraph (24).
					(H)Section 1245(a) is amended by striking 179A, each place it appears in paragraphs (2)(C) and (3)(C).
					
					(36)
					Qualified disaster expenses
					Part VI of subchapter A of chapter 1 is amended by striking section 198A (and by striking the item
			 relating to such section in the table of sections for such part).
				
					(37)
					Activities not engaged in for profit
					Section 183(e)(1) is amended by striking the last sentence.
				
					(38)
					Domestic production activities
					
						(A)
						Subsection (a) of section 199 is amended by striking paragraph (2) and by striking In general.—, by redesignating subparagraphs (A) and (B) of paragraph (1) as paragraphs (1) and (2), and by
			 moving paragraphs (1) and (2) (as so redesignated) 2 ems to the left.
					
						(B)
						Paragraphs (2) and (6)(B) of section 199(d) are each amended by striking (a)(1)(B) and inserting (a)(2).
					
					(39)
					Retirement savings
					
						(A)
						Subparagraph (A) of section 219(b)(5) is amended to read as follows:
						
							
								(A)
								In general
								The deductible amount is $5,000.
							.
					
						(B)
						Clause (ii) of section 219(b)(5)(B) is amended to read as follows:
						
							
								(ii)
								Applicable amount
								For purposes of clause (i), the applicable amount is $1,000.
							.
					(C)Paragraph (5) of section 219(b) is amended by striking subparagraph (C) and by redesignating
			 subparagraph (D) as subparagraph (C).
					
						(D)
						Clause (ii) of section 219(g)(2)(A) is amended by striking for a taxable year beginning after December 31, 2006.
					
						(E)
						Section 219(g)(3)(B) is amended by striking clauses (i) and (ii) and inserting the following:
						
							
								(i)
								In the case of a taxpayer filing a joint return, $80,000.
							
								(ii)
								In the case of any other taxpayer (other than a married individual filing a separate return),
			 $50,000.
							.
					(F)Paragraph (8) of section 219(g) is amended by striking the dollar amount in the last row of the table contained in paragraph (3)(B)(i), the dollar amount
			 in the last row of the table contained in paragraph (3)(B)(ii), and the
			 dollar amount contained in paragraph (7)(A), and inserting each of the dollar amounts in paragraphs (3)(B)(i), (3)(B)(ii), and (7)(A).
					(40)Reports regarding qualified voluntary retirement contributions
					(A)Section 219 is amended by striking paragraph (4) of subsection (f) and subsection (h).
					(B)Section 6652 is amended by striking subsection (g).
					
					(41)
					Interest on education loans
					Paragraph (1) of section 221(b) is amended by striking shall not exceed and all that follows and inserting shall not exceed $2,500..
				
					(42)
					Dividends received on certain preferred stock; and dividends paid on certain preferred stock of
			 public utilities
					
						(A)
						Sections 244 and 247 are hereby repealed, and the table of sections for part VIII of subchapter B
			 of chapter 1 is amended by striking the items relating to sections 244 and
			 247.
					
						(B)
						Paragraph (5) of section 172(d) is amended to read as follows:
						
							
								(5)
								Computation of deduction for dividends received
								The deductions allowed by section 243 (relating to dividends received by corporations) and 245
			 (relating to dividends received from certain foreign corporations) shall
			 be computed without regard to section 246(b) (relating to limitation on
			 aggregate amount of deductions).
							.
					
						(C)
						Paragraph (1) of section 243(c) is amended to read as follows:
						
							
								(1)
								In general
								In the case of any dividend received from a 20-percent owned corporation, subsection (a)(1) shall
			 be applied by substituting 80 percent for 70 percent.
							.
					
						(D)
						Section 243(d) is amended by striking paragraph (4).
					
						(E)
						Section 246 is amended—
						
							(i)
							by striking , 244, in subsection (a)(1),
						
							(ii)
							in subsection (b)(1)—
							
								(I)
								by striking sections 243(a)(1), and 244(a), the first place it appears and inserting section 243(a)(1),
							
								(II)
								by striking 244(a), the second place it appears, and
							
								(III)
								by striking subsection (a) or (b) of section 245, and 247, and inserting and subsection (a) or (b) of section 245,, and
							
							(iii)
							by striking , 244, in subsection (c)(1).
						
						(F)
						Section 246A is amended by striking , 244, both places it appears in subsections (a) and (e).
					
						(G)
						Sections 263(g)(2)(B)(iii), 277(a), 301(e)(2), 469(e)(4), 512(a)(3)(A), subparagraphs (A), (C), and
			 (D) of section 805(a)(4), 805(b)(5), 812(e)(2)(A), 815(c)(2)(A)(iii),
			 832(b)(5), 833(b)(3)(E), and 1059(b)(2)(B) are each amended by striking , 244, each place it appears.
					
						(H)
						Section 1244(c)(2)(C) is amended by striking 244,.
					
						(I)
						Section 805(a)(4)(B) is amended by striking , 244(a), each place it appears.
					
						(J)
						Section 810(c)(2)(B) is amended by striking 244 (relating to dividends on certain preferred stock of public utilities),.
					(K)The amendments made by this paragraph shall not apply to preferred stock issued before October 1,
			 1942 (determined in the same manner as under section 247 of the Internal
			 Revenue Code of 1986 as in effect before its repeal by such amendments).
					
					(43)
					Organization expenses
					Section 248(c) is amended by striking beginning after December 31, 1953, and by striking the last sentence.
				
					(44)
					Bond repurchase premium
					Section 249(b)(1) is amended by striking , in the case of bonds or other evidences of indebtedness issued after February 28, 1913,.
				
					(45)
					Amount of gain where loss previously disallowed
					Section 267(d) is amended by striking (or by reason of section 24(b) of the Internal Revenue Code of 1939) in paragraph (1), by striking after December 31, 1953, in paragraph (2), by striking the second sentence, and by striking or by reason of section 118 of the Internal Revenue Code of 1939 in the last sentence.
				
					(46)
					Acquisitions made to evade or avoid income tax
					Paragraphs (1) and (2) of section 269(a) are each amended by striking or acquired on or after October 8, 1940,.
				
					(47)
					Meals and entertainment
					Paragraph (3) of section 274(n) is amended—
					
						(A)
						by striking (A) In general.—,
					
						(B)
						by striking substituting the applicable percentage for and inserting substituting 80 percent for, and
					
						(C)
						by striking subparagraph (B).
					
					(48)
					Interest on indebtedness incurred by corporations to acquire stock or assets of another corporation
					(A)Section 279 is amended—
						
							(i)
							by striking after December 31, 1967, in subsection (a)(2),
						
							(ii)
							by striking after October 9, 1969, in subsection (b),
						
							(iii)
							by striking after October 9, 1969, and in subsection (d)(5), and
						
							(iv)
							by striking subsection (i) and redesignating subsection (j) as subsection (i).
						(B)The amendments made by this paragraph shall not—
						(i)apply to obligations issued on or before October 9, 1969 (determined in the same manner as under
			 section 279 of the Internal Revenue Code of 1986 as in effect before such
			 amendments), and
						(ii)be construed to require interest on obligations issued on or before December 31, 1967, to be taken
			 into account under section 279(a)(2) of such Code (as in effect after such
			 amendments).
						
					(49)
					Bank holding companies
					(A)
						Clause (iii) of section 304(b)(3)(D) is repealed.
					(B)The heading of subparagraph (D) of section 304(b)(3) is amended by striking and special rule.
					
					(50)
					Effect on earnings and profits
					Subsection (d) of section 312 is amended by striking paragraph (2) and redesignating paragraph (3)
			 as paragraph (2).
				(51)Disqualified stockParagraph (3) of section 355(d) is amended by striking after October 9, 1990, and each place it appears.
				
					(52)
					Basis to corporations
					Section 362 is amended by striking on or after June 22, 1954 in subsection (a) and by striking , on or after June 22, 1954, each place it appears in subsection (c).
				(53)Temporary waiver of minimum required distributionSection 401(a)(9) is amended by striking subparagraph (H).
				
					(54)
					Individual retirement accounts
					Clause (i) of section 408(p)(2)(E) is amended to read as follows:
					
						
							(i)
							In general
							For purposes of subparagraph (A)(ii), the applicable amount is $10,000.
						.
				
					(55)
					Tax credit employee stock ownership plans
					Section 409 is amended by striking subsection (q).
				
					(56)
					Catch-up contributions
					Subparagraph (B) of section 414(v)(2) is amended to read as follows:
					
						
							(II)
							(i)
								In the case of an applicable employer plan other than a plan described in section 401(k)(11) or
			 408(p), the applicable dollar amount is $5,000.
							
								(ii)
								In the case of an applicable employer plan described in section 401(k)(11) or 408(p), the
			 applicable dollar amount is $2,500.
							.
				
					(57)
					Employee stock purchase plans
					Section 423(a) is amended by striking after December 31, 1963,.
				
					(58)
					Pension related transition rules
					(A)Section 402(g)(1)(B) is amended by striking shall be and all that follows and inserting is $15,000..
					(B)
						(i)Subparagraph (D) of section 417(e)(3) is amended—
							(I)by striking clauses (ii) and (iii),
							(II)by striking if— and all that follows through section 430(h)(2)(D) and inserting if section 430(h)(2)(D), and
							(III)by striking described in such section, and inserting described in such section..
							(ii)Clause (iii) of section 205(g)(3)(B) of the Employee Retirement Income Security Act of 1974 (29
			 U.S.C. 1055(g)(3)(B)) is amended—
							(I)by striking subclauses (II) and (III),
							(II)by striking if— and all that follows through section 303(h)(2)(D) and inserting if section 303(h)(2)(D), and
							(III)by striking described in such section, and inserting described in such section..
							
						(C)
						(i)
							Paragraph (5) of section 430(c) is amended by striking subparagraph (B) and by striking (A) In general.—.
						(ii)Paragraph (5) of section 303(c) of the Employee Retirement Income Security Act of 1974 (29
			 U.S.C. 1082(c)) is amended by striking subparagraph (B) and by striking (A) In general.—.
						
						(D)
						(i)
							Paragraph (2) of section 430(h) is amended by striking subparagraph (G).
						(ii)Paragraph (2) of section 303(h) of the Employee Retirement Income Security Act of 1974 (29
			 U.S.C. 1082(h)) is amended by striking subparagraph (G).
						
						(E)
						(i)
							Paragraph (3) of section 436(j), as added by section 113(a)(1)(B) of the Pension Protection Act of
			 2006, is amended by striking subparagraphs (B) and (C) and by striking (A) In general.—.
						(ii)Subparagraph (C) of section 206(g)(9) of the Employee Retirement Income Security Act of 1974 (29
			 U.S.C. 1056(g)(9)) is amended by striking clauses (ii) and (iii) and by
			 striking (i) In general.—.
						(F)
						(i)Section 436(j) is amended by striking the paragraph (3) added by section 203(a)(2) of the
			 Preservation of Access to Care for Medicare Beneficiaries and Pension
			 Relief Act of 2010.
						(ii)Section 206(g)(9) of the Employee Retirement Income Security Act of 1974 (29 U.S.C. 1056(g)(9)) is
			 amended by striking subparagraph (D).
						
						(G)
						(i)
							Section 436 is amended by striking subsection (m).
						(ii)Section 206(g) of the Employee Retirement Income Security Act of 1974 (29 U.S.C. 1056(g)) is
			 amended by striking paragraph (11).
						(H)Section 457(e)(15)(A) is amended by striking shall be and all that follows and inserting is $15,000..
					
					(59)
					Limitation on deductions for certain farming
					
						(A)
						Section 464 is amended by striking any farming syndicate (as defined in subsection (c)) both places it appears in subsections (a) and (b) and inserting any taxpayer to whom subsection (d) applies.
					
						(B)
						(i)
							Subsection (c) of section 464 is hereby moved to the end of section 461 and redesignated as
			 subsection (j).
						
							(ii)
							Such subsection (j) is amended—
							
								(I)
								by striking For purposes of this section in paragraph (1) and inserting For purposes of subsection (i)(4), and
							
								(II)
								by adding at the end the following new paragraphs:
								
									
										(3)
										Farming
										For purposes of this subsection, the term farming has the meaning given to such term by section 464(e).
									
										(4)
										Limited entrepreneur
										For purposes of this subsection, the term limited entrepreneur means a person who—
										
											(A)
											has an interest in an enterprise other than as a limited partner, and
										
											(B)
											does not actively participate in the management of such enterprise.
										.
							
							(iii)
							Paragraph (4) of section 461(i) is amended by striking section 464(c) and inserting subsection (j).
						
						(C)
						Section 464 is amended—
						
							(i)
							by striking subsections (e) and (g) and redesignating subsections (d) and (f) as subsections (c)
			 and (d), respectively, and
						
							(ii)
							by adding at the end the following new subsection:
							
								
									(e)
									Farming
									For purposes of this section, the term farming means the cultivation of land or the raising or harvesting of any agricultural or horticultural
			 commodity including the raising, shearing, feeding, caring for, training,
			 and management of animals. For purposes of the preceding sentence, trees
			 (other than trees bearing fruit or nuts) shall not be treated as an
			 agricultural or horticultural commodity.
								.
						
						(D)
						Subsection (d) of section 464 of such Code (as redesignated by subparagraph (C)) is amended—
						
							(i)
							by striking paragraph (1) and redesignating paragraphs (2), (3), and (4) as paragraphs (1), (2),
			 and (3), respectively, and
						
							(ii)
							by striking Subsections (a) and (b) to apply to in the heading.
						
						(E)
						Subparagraph (A) of section 58(a)(2) is amended by striking section 464(c) and inserting section 461(j).
					
					(60)
					Deductions limited to amount at risk
					Subparagraph (A) of section 465(c)(3) is amended by striking In the case of taxable years beginning after December 31, 1978, this and inserting This.
				
					(61)
					Passive activity losses and credits limited
					
						(A)
						Section 469 is amended by striking subsection (m).
					
						(B)
						Subsection (b) of section 58 is amended by adding and at the end of paragraph (1), by striking paragraph (2), and by redesignating paragraph (3) as
			 paragraph (2).
					
					(62)
					Adjustments required by changes in method of accounting
					Section 481(b)(3) is amended by striking subparagraph (C).
				
					(63)
					Exemption from tax on corporations, certain trusts, etc
					Section 501 is amended by striking subsection (s).
				
					(64)
					Requirements for exemption
					
						(A)
						Section 503(a)(1) is amended to read as follows:
						
							
								(1)
								General rule
								An organization described in paragraph (17) or (18) of section 501(c), or described in section
			 401(a) and referred to in section 4975(g) (2) or (3), shall not be exempt
			 from taxation under section 501(a) if it has engaged in a prohibited
			 transaction.
							.
					
						(B)
						Paragraph (2) of section 503(a) is amended by striking described in section 501(c)(17) or (18) or paragraph (a)(1)(B) and inserting described in paragraph (1).
					
						(C)
						Subsection (c) of section 503 is amended by striking described in section 501(c)(17) or (18) or subsection (a)(1)(B) and inserting described in subsection (a)(1).
					
					(65)
					Accumulated taxable income
					Paragraph (1) of section 535(b) and paragraph (1) of section 545(b) are each amended by striking section 531 and all that follows and inserting section 531 or the personal holding company tax imposed by section 541..
				
					(66)
					Definition of propertySubsection (b) of section 614 is amended—
					(A)by striking paragraphs (3)(C) and (5), and
					(B)in paragraph (4), by striking whichever of the following years is later: The first taxable year beginning after December 31,
			 1963, or .
					
					(67)
					Amounts received by surviving annuitant under joint and survivor annuity contract
					Subparagraph (A) of section 691(d)(1) is amended by striking after December 31, 1953, and.
				
					(68)
					Income taxes of members of armed forces on death
					Section 692(a)(1) is amended by striking after June 24, 1950.
				
					(69)
					Special rules for computing reserves
					Paragraph (7) of section 807(e) is amended by striking subparagraph (B) and redesignating
			 subparagraph (C) as subparagraph (B).
				
					(70)
					Insurance company taxable income
					
						(A)
						Section 832(e) is amended by striking of taxable years beginning after December 31, 1966,.
					
						(B)
						Section 832(e)(6) is amended by striking In the case of any taxable year beginning after December 31, 1970, the and inserting The.
					
					(71)
					Capitalization of certain policy acquisition expenses
					Section 848 is amended by striking subsection (j).
				
					(72)
					Tax on nonresident alien individuals
					Subparagraph (B) of section 871(a)(1) is amended to read as follows:
					
						
							(II)
							gains described in subsection (b) or (c) of section 631,
						.
				
					(73)
					Limitation on credit
					Paragraph (2) of section 904(d) is amended by striking subparagraph (J).
				
					(74)
					Foreign earned income
					Clause (i) of section 911(b)(2)(D) is amended to read as follows:
					
						
							(i)
							In general
							The exclusion amount for any calendar year is $80,000.
						.
				
					(75)
					Basis of property acquired from decedent
					(A)Section 1014(a)(2) is amended to read as follows:
						
							(2)in the case of an election under section 2032, its value at the applicable valuation date
			 prescribed by such section,.
					
						(B)
						Section 1014(b) is amended by striking paragraphs (7) and (8).
					
					(76)
					Adjusted basis
					Section 1016(a) is amended by striking paragraph (12).
				
					(77)
					Property on which lessee has made improvements
					Section 1019 is amended by striking the last sentence.
				
					(78)
					Involuntary conversion
					Section 1033 is amended by striking subsection (j) and by redesignating subsections (k) and (l) as
			 subsections (j) and (k), respectively.
				
					(79)
					Property acquired during affiliation
					Section 1051 is hereby repealed, and the table of sections for part IV of subchapter O of chapter 1
			 is amended by striking the item relating to section 1051.
				
					(80)
					Capital gains and losses
					Section 1222 is amended by striking the last sentence.
				
					(81)
					Holding period of property
					
						(A)
						Paragraph (1) of section 1223 is amended by striking after March 1, 1954,.
					
						(B)
						Paragraph (4) of section 1223 is amended by striking (or under so much of section 1052(c) as refers to section 113(a)(23) of the Internal Revenue Code
			 of 1939).
					
						(C)
						Paragraphs (6) and (8) of section 1223 are repealed.
					
					(82)
					Property used in the trade or business and involuntary conversions
					Subparagraph (A) of section 1231(c)(2) is amended by striking beginning after December 31, 1981.
				
					(83)
					Sale or exchange of patents
					Section 1235 is amended—
					
						(A)
						by striking subsection (c) and by redesignating subsections (d) and (e) as subsections (c) and (d),
			 respectively, and
					
						(B)
						by striking subsection (d) in subsection (b)(2)(B) and inserting subsection (c).
					
					(84)
					Dealers in securities
					Subsection (b) of section 1236 is amended by striking after November 19, 1951,.
				
					(85)
					Sale of patents
					Subsection (a) of section 1249 is amended by striking after December 31, 1962,.
				
					(86)
					Gain from disposition of farmland
					Paragraph (1) of section 1252(a) is amended—
					(A)by striking after December 31, 1969 the first place it appears, and
					(B)by striking after December 31, 1969, in subparagraph (A).
					
					(87)
					Treatment of amounts received on retirement or sale or exchange of debt instruments
					Subsection (c) of section 1271 is amended to read as follows:
					
						
							(c)
							Special rule for certain obligations with respect to which original issue discount not currently
			 includible
							
								(1)
								In general
								On the sale or exchange of debt instruments issued by a government or political subdivision thereof
			 after December 31, 1954, and before July 2, 1982, or by a corporation
			 after December 31, 1954, and on or before May 27, 1969, any gain realized
			 which does not exceed—
								
									(A)
									an amount equal to the original issue discount, or
								
									(B)
									if at the time of original issue there was no intention to call the debt instrument before
			 maturity, an amount which bears the same ratio to the original issue
			 discount as the number of complete months that the debt instrument was
			 held by the taxpayer bears to the number of complete months from the date
			 of original issue to the date of maturity, shall be considered as ordinary
			 income.
								
								(2)
								Subsection (a)(2)(A) not to apply
								Subsection (a)(2)(A) shall not apply to any debt instrument referred to in paragraph (1) of this
			 subsection.
							
								(3)
								Cross reference
								For current inclusion of original issue discount, see section 1272.
							.
				
					(88)
					Amount and method of adjustment
					Section 1314 is amended by striking subsection (d) and by redesignating subsection (e) as
			 subsection (d).
				
					(89)
					Election; revocation; termination
					Clause (iii) of section 1362(d)(3)(A) is amended by striking unless and all that follows and inserting unless the corporation was an S corporation for such taxable year..
				
					(90)
					Old-age, survivors, and disability insurance
					Subsection (a) of section 1401 is amended by striking the following percent and all that follows and inserting 12.4 percent of the amount of the self-employment income for such taxable year..
				
					(91)
					Hospital insurance
					Paragraph (1) of section 1401(b) is amended by striking: the following percent and all that follows and inserting 2.9 percent of the amount of the self-employment income for such taxable year..
				
					(92)
					Ministers, members of religious orders, and christian science practitioners
					Paragraph (3) of section 1402(e) is amended—
					(A)by striking whichever of the following dates is later: (A), and
					(B)by striking ;or (B)’ and all that follows and inserting a period.
					
					(93)
					Withholding of tax on nonresident aliens
					The first sentence of subsection (b) of section 1441 and the first sentence of paragraph (5) of
			 section 1441(c) are each amended by striking gains subject to tax and all that follows through October 4, 1966 and inserting and gains subject to tax under section 871(a)(1)(D).
				
					(94)
					Affiliated group defined
					Subparagraph (A) of section 1504(a)(3) is amended by striking for a taxable year which includes any period after December 31, 1984 in clause (i) and by striking in a taxable year beginning after December 31, 1984 in clause (ii).
				
					(95)
					Disallowance of the benefits of the graduated corporate rates and accumulated earnings credit
					
						(A)
						Subsection (a) of section 1551 is amended—
						
							(i)
							by striking paragraph (1) and by redesignating paragraphs (2) and (3) as paragraphs (1) and (2),
			 respectively, and
						
							(ii)
							by striking after June 12, 1963, each place it appears.
						
						(B)
						Section 1551(b) is amended—
						
							(i)
							by striking or (2) in paragraph (1), and
						
							(ii)
							by striking (a)(3) in paragraph (2) and inserting (a)(2).
						
					(96)
					Credit for state death taxes
					
						(A)
						(i)
							Part II of subchapter A of chapter 11 is amended by striking section 2011 (and by striking the item
			 relating to such section in the table of sections for such subpart).
						(ii)Section 2106(a)(4) is amended by striking section 2011(a) and inserting 2058(a).
						
						(B)
						(i)
							Subchapter A of chapter 13 is amended by striking section 2604 (and by striking the item relating
			 to such section in the table of sections for such subpart).
						(ii)Clause (ii) of section 164(b)(4)(A) is amended by inserting (as in effect before its repeal) after section 2604.
						(iii)Section 2654(a)(1) is amended by striking (computed without regard to section 2604).
						
					(97)
					Gross estate
					Subsection (c) of section 2031 is amended by striking paragraph (3) and by amending paragraph
			 (1)(B) to read as follows:
					
						
							(II)
							$500,000.
						.
				
					(98)
					(A)
						Part IV of subchapter A of chapter 11 is amended by striking section 2057 (and by striking the item
			 relating to such section in the table of sections for such subpart).
					
						(B)
						Paragraph (10) of section 2031(c) is amended by inserting (as in effect before its repeal) immediately before the period at the end thereof.
					
					(99)
					Property within the United States
					Subsection (c) of section 2104 is amended by striking With respect to estates of decedents dying after December 31, 1969, deposits and inserting Deposits.
				
					(100)
					FICA taxes
					(A)
						Subsection (a) of section 3101 is amended by striking the following percentages and all that follows and inserting 6.2 percent of the wages (as defined in section 3121(a)) received by the individual with respect to
			 employment (as defined in section 3121(b)).
					(B)
						(i)Subsection (a) of section 3111 is amended by striking the following percentages and all that follows and inserting 6.2 percent of the wages (as defined in section 3121(a)) paid by the employer with respect to
			 employment (as defined in section 3121(b))..
						(ii)Subsection (b) of section 3111 is amended by striking the following percentages and all that follows and inserting 1.45 percent of the wages (as defined in section 3121(a)) paid by the employer with respect to
			 employment (as defined in section 3121(b))..
						(C)
						(i)Section 3121(b) is amended by striking paragraph (17).
						(ii)Section 210(a) of the Social Security Act is amended by striking paragraph (17).
						
					(101)
					Railroad retirement
					(A)
						Subsection (b) of section 3201 is amended to read as follows:
						
							
								(b)
								Tier 2 tax
								In addition to other taxes, there is hereby imposed on the income of each employee a tax equal to
			 the percentage determined under section 3241 for any calendar year of the
			 compensation received during such calendar year by such employee for
			 services rendered by such employee.
							.
					
						(B)
						Subsection (b) of section 3211 is amended to read as follows:
						
							
								(b)
								Tier 2 tax
								In addition to other taxes, there is hereby imposed on the income of each employee representative a
			 tax equal to the percentage determined under section 3241 for any calendar
			 year of the compensation received during such calendar year by such
			 employee representative for services rendered by such employee
			 representative.
							.
					(C)Subsection (b) of section 3221 is amended to read as follows:
						
							
								(b)
								Tier 2 tax
								In addition to other taxes, there is hereby imposed on every employer an excise tax, with respect
			 to having individuals in his employ, equal to the percentage determined
			 under section 3241 for any calendar year of the compensation paid during
			 such calendar year by such employer for services rendered to such
			 employer.
							.
					
						(D)
						Subsection (b) of section 3231 is amended—
						(i)by striking compensation; except and all that follows in the first sentence and inserting compensation., and
						(ii)by striking the second sentence.
						
					(102)
					Credits against Federal unemployment tax
					
						(A)
						Paragraph (4) of section 3302(f) is amended—
						
							(i)
							by striking subsection— and all that follows through (A) In general.—The and inserting subsection, the,
						
							(ii)
							by striking subparagraph (B),
						
							(iii)
							by redesignating clauses (i) and (ii) as subparagraphs (A) and (B), respectively, and
						
							(iv)
							by moving the text of such subparagraphs (as so redesignated) 2 ems to the left.
						
						(B)
						Paragraph (5) of section 3302(f) is amended by striking subparagraph (D) and by redesignating
			 subparagraph (E) as subparagraph (D).
					
					(103)
					Domestic service employment taxes
					Section 3510(b) is amended by striking paragraph (4).
				
					(104)
					Luxury passenger automobiles
					(A)Chapter 31 is amended by striking subchapter A (and by striking the item relating to such
			 subchapter in the table of subchapters for such chapter).
					(B)
						(i)Section 4221 is amended—
							(I)in subsections (a) and (d)(1), by striking subchapter A or and inserting subchapter,
							(II)in subsection (a), by striking In the case of taxes imposed by subchapter A of chapter 31, paragraphs (1), (3), (4), and (5) shall
			 not apply., and
							(III)in subsection (c), by striking 4001(c), 4001(d), or.
							(ii)Section 4222 is amended by striking 4001(c), 4001(d),.
						(iii)Section 4293 is amended by striking subchapter A of chapter 31,.
						
					(105)
					Tax on fuel used in commercial transportation on inland waterways
					Section 4042(b)(2)(A) is amended to read as follows:
					
						
							(I)
							The Inland Waterways Trust Fund financing rate is 20 cents per gallon.
						.
				
					(106)
					Transportation by air
					Section 4261(e) is amended—
					
						(A)
						in paragraph (1), by striking subparagraph (C), and
					
						(B)
						by striking paragraph (5).
					
					(107)
					Taxes on failure to distribute income
					(A)Subsection (g) of section 4942 is amended by striking For all taxable years beginning on or after January 1, 1975, subject in paragraph (2)(A) and inserting Subject.
					
						(B)
						Section 4942(i)(2) is amended by striking beginning after December 31, 1969, and.
					
					(108)
					Taxes on taxable expenditures
					Section 4945(f) is amended by striking (excluding therefrom any preceding taxable year which begins before January 1, 1970).
				
					(109)
					Definitions and special rules
					Section 4682(h) is amended—
					(A)by striking paragraph (1) and redesignating paragraphs (2), (3), and (4) as paragraphs (1), (2),
			 and (3), respectively, and
					(B)in paragraph (1) (as so redesignated)—
						(i)by striking the heading and inserting In general, and
						(ii)by striking after 1991 in subparagraph (C).
						
					(110)
					Returns
					Subsection (a) of section 6039D is amended by striking beginning after December 31, 1984,.
				
					(111)
					Information returns
					Subsection (c) of section 6060 is amended by striking year and all that follows and inserting year..
				
					(112)
					Collection
					Section 6302 is amended—
					
						(A)
						in subsection (e)(2), by striking imposed by and all that follows through with respect to and inserting imposed by sections 4251, 4261, or 4271 with respect to,
					
						(B)
						by striking the last sentence of subsection (f)(1), and
					
						(C)
						in subsection (h)—
						(i)by striking paragraph (2) and redesignating paragraphs (3) and (4) as paragraphs (2) and (3),
			 respectively, and
						(ii)by amending paragraph (3) (as so redesignated) to read as follows:
							
								(3)Coordination with other electronic fund transfer requirementsUnder regulations, any tax required to be paid by electronic fund transfer under section 5061(e) or
			 5703(b) shall be paid in such a manner as to ensure that the requirements
			 of the second sentence of paragraph (1)(A) of this subsection are
			 satisfied.
								.
						
					(113)
					Abatements
					Section 6404(f) is amended by striking paragraph (3).
				
					(114)
					2008 Recovery rebate for individuals
					
						(A)
						Subchapter B of chapter 65 is amended by striking section 6428 (and by striking the item relating
			 to such section in the table of sections for such subchapter).
					
						(B)
						Subparagraph (A) of section 6211(b)(4) is amended by striking 6428,.
					(C)Paragraph (2) of section 6213(g), as amended by section 14(a)(2) and paragraphs (4) and (5)(C) of
			 this subsection, is amended by striking subparagraph (Q), by redesignating
			 subparagraph (O) as subparagraph (N), by inserting and at the end of subparagraph (M), and by striking the comma at the end of subparagraph (N) (as so
			 redesignated) and inserting a period.
					(D)Paragraph (2) of section 1324(b) of title 31, United States Code, is amended by striking 6428, or 6431, and inserting or 6431.
					
					(115)
					Advance payment of portion of increased child credit for 2003
					Subchapter B of chapter 65 is amended by striking section 6429 (and by striking the item relating
			 to such section in the table of sections for such subchapter).
				(116)Failure by corporation to pay estimated income taxClause (i) of section 6655(g)(4)(A) is amended by striking (or the corresponding provisions of prior law).
				
					(117)
					Retirement
					Section 7447(i)(3)(B)(ii) is amended by striking at 4 percent per annum to December 31, 1947, and 3 percent per annum thereafter, and inserting at 3 percent per annum.
				
					(118)
					Annuities to surviving spouses and dependent children of judges
					
						(A)
						Paragraph (2) of section 7448(a) is amended—
						(i)by striking or under section 1106 of the Internal Revenue Code of 1939, and
						(ii)by striking or pursuant to section 1106(d) of the Internal Revenue Code of 1939.
						
						(B)
						Subsection (g) of section 7448 is amended by striking or other than pursuant to section 1106 of the Internal Revenue Code of 1939.
					
						(C)
						Subsections (g), (j)(1), and (j)(2) of section 7448 are each amended by striking at 4 percent per annum to December 31, 1947, and 3 percent per annum thereafter and inserting at 3 percent per annum.
					
					(119)
					Merchant marine capital construction funds
					Paragraph (4) of section 7518(g) is amended by striking any nonqualified withdrawal and all that follows through ‘shall be determined and inserting any nonqualified withdrawal shall be determined.
				
					(120)
					Valuation tables
					
						(A)
						Subsection (c) of section 7520 is amended by striking paragraph (2) and redesignating paragraph (3)
			 as paragraph (2).
					
						(B)
						Paragraph (2) of section 7520(c) (as redesignated by subparagraph (A)) is amended—
						
							(i)
							by striking Not later than December 31, 1989, the and inserting The, and
						
							(ii)
							by striking thereafter in the last sentence thereof.
						
					(121)
					Definition of employee
					Section 7701(a)(20) is amended by striking chapter 21 and all that follows and inserting chapter 21..
				
				(b)
				Effective date
				
					(1)
					General rule
					Except as otherwise provided in subsection (a) or paragraph (2) of this subsection, the amendments
			 made by this section shall take effect on the date of enactment of this
			 Act.
				
					(2)
					Savings provision
					If—
					
						(A)
						any provision amended or repealed by the amendments made by this section applied to—
						
							(i)
							any transaction occurring before the date of the enactment of this Act,
						
							(ii)
							any property acquired before such date of enactment, or
						
							(iii)
							any item of income, loss, deduction, or credit taken into account before such date of enactment,
			 and
						(B)the treatment of such transaction, property, or item under such provision would (without regard to
			 the amendments or repeals made by this section) affect the liability for
			 tax for periods ending after date of enactment, nothing in the amendments
			 or repeals made by this section shall be construed to affect the treatment
			 of such transaction, property, or item for purposes of determining
			 liability for tax for periods ending after such date of enactment.
					
